Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 20110198984  to Van de Ven in view of U.S. Pat. Pub. No. 20090231833 to Miki et al. (Miki).
Regarding Claim 1, Van de Ven teaches a method of manufacturing a light emitting module, comprising: 
Providing a plurality of light-emitting diodes 12 aligned on an elongated base board 11 wherein the elongated base board has a first main surface (facing reader, Fig. 6) and a second main surface (facing away from reader) on an opposite side of the base board from the first main surface, and the plurality of light-emitting diodes are provided on the first main surface of the elongated base board, wherein the second main surface is devoice of the LEDs (see Fig. 6).
Van de Ven does not explicitly teach an uncured paste. However, in analogous art, Miki teaches continuously applying, by a dispenser 24, an uncured paste 16 of the sealing material to a main surface of the elongated base board; and 
curing the applied paste of sealing material [0078].
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Miki and provide sealant over both surfaces of Chiang’s board to protect the LEDs from physical damage, as taught by Miki [0071].

Regarding Claim 2, Van de Ven and Miki teach the method according to claim 1, further comprising: 
mounting the plurality of light-emitting diodes on the elongated base board, before applying the paste of sealing material (Miki shows LEDs mounted before the sealant is applied; to do so otherwise would not make sense).

Regarding Claim 3, Van de Ven and Miki teach the method according to claim 2, further comprising: 
connecting, with a wire (wires not explicitly shown, but the LEDs must be connected in either series or parallel meaning they are connected to each other), each of the plurality of light-emitting diodes to an adjacent one of the plurality of light-emitting diodes, after the plurality of light emitting diodes are mounted on the elongated base board and before the paste of sealing material is applied (see above).

Regarding Claim 4, Van de Ven and Miki teach the method according to claim 1, wherein metal plating 63 is provided at each end in a longitudinal direction of the elongated base board.

Regarding Claim 5, Van de Ven and Miki teach the method according to claim 1, wherein the paste of sealing material includes a wavelength conversion material 16.

Regarding Claim 6, Van de Ven and Miki teach the method according to claim 1, further comprising: 
soldering a power supply lead [0333] to a power supply terminal provided at each end in a longitudinal direction of the elongated base board (power supply terminals 63 are arranged such that the lead can be mounted in any direction). 

Regarding Claim 7, Van de Ven and Miki teach the method according to claim 1, wherein the paste of sealing material comprises a translucent resin [0064].

Regarding Claim 8, Van de Ven and Miki teach the method according to claim 1, wherein the paste of sealing material is applied in a continuous straight line [0075].

Regarding Claim 9, Van de Ven and Miki teach the method according to claim 1, wherein the plurality of light-emitting diodes are arranged in a straight line (see Fig. 6).

Regarding Claim 10, Chiang and Miki teach the method according to claim 3, wherein the wire comprises a gold wire (Van de Ven implies, however Miki teaches the use of gold wires [0180], motivating the person of ordinary skill to do so as well given Van de Ven silence).

Regarding Claim 13, Van de Ven and Miki teach the method according to claim 1, further comprising: 
providing power supply terminals 63 but not explicitly at a first end and a second end of the elongated base board, wherein the second end is opposing to the first end in a longitudinal direction of the elongated base board.  However, this is a mere rearrangement of parts that would not alter the operation of the device (MPEP 2144.04(VI)(C)).

Regarding Claim 14, Van de Ven and Miki teach the method according to claim 13, wherein the power supply terminals include plated metal 63 on the first main surface and the side surfaces.

Regarding Claim 15, Van de Ven and Miki teach the method according to claim 1, wherein the light emitting module provides a wide distribution angle of light which reaches at least 150 degrees, wherein 0 degree is directed upward from the first main surface of the elongated base board, and 180 degrees are directed upward from the second main surface of the elongated base board (LEDs on Van de Ven are on one surface only, meaning light is provided at 180 deg).

Regarding Claim 16, Van de Ven and Miki teach the method according to claim 1, further comprising: 
housing the light emitting module in a globe 91, wherein the globe has a closed end and an opening at an other another end; 
electrically connecting power-supply leads (implied, this must happen) with the light emitting module; and 
closing the opening of the globe with a base 193, and the base being provided for receiving power from outside the globe, wherein at least one of the power-supply leads extends from a side of the base into the globe.

Regarding Claim 17, Van de Ven and Miki teach the method according to claim 16, wherein the light emitting module extends substantially in parallel with or oblique to a central axis of the globe (see all figures of Van de Ven).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van de Ven and Miki as applied to claim 16 above, and further in view of U.S. Pat. Pub. No. 20100253221 to Chiang.
Regarding Claim 18, Van de Ven and Miki teach the method according to claim 16, but do not explicitly teach inserting a stem from the opening of the globe into the globe and at least one of the power-supply leads is located at a stem side.
However, in analogous art, Chiang teaches a stem 130.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chiang in order to secure the leadframe/ substrate, as taught by Chiang.

Regarding Claim 19, Van de Ven, Miki and Chiang teach the method according to claim 1, wherein the elongated base board is a flexible substrate [Chiang, 0028].

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Van de Ven in view of Miki as applied to claim 1 above and further in view of U.S. Pat. Pub. No.  20090073564 to Lin
Regarding claim 11, Van de Ven and Miki as combined above do not expressly teach the elongated base board includes particles inside the elongated base board for light diffusion.
However, in analogous art, Lin teaches “lower layer is formed by dispersing particles including silica, alumina, calcium carbonate, and glass beads in a polymeric resin formed on the bottom surface of the substrate to allow the light scattering” (Background).  It would have been obvious to the person of ordinary skill in the art at the time of the invention for the base board includes particles inside the elongated base board for light diffusion in order to provide light uniformity [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812